WHIPPLE, C.J., CONCURRING.
The majority concludes that Bayou Canard has no right whatsoever to make any claims against the State, citing and primarily relying on Avenal, as well as the lease provisions. Unlike the claims asserted in Avenal, I do not view this case as an oyster damage claim, but instead as one involving a determination of compensation due and asserted pursuant to LSA-R.S. 56:432.1, which sets forth a scheme for compensating a lease holder for leased property being reclaimed. Thus, given the language in the lease before us, which provision the State was authorized to include, I find that this language in the lease precludes even the statutory claim. Accordingly, I agree with the result reached by the majority.